 

Exhibit 10.5

 

SEVENTH AMENDMENT TO

CREDIT AGREEMENT AND CONSENT

 

THIS SEVENTH AMENDMENT (“Amendment”) is dated as of January 29, 2015, by and
between Perceptron, Inc. (“Company”) and Comerica Bank (“Bank”).

 

RECITALS:

 

A.           Company and Bank entered into an Amended and Restated Credit
Agreement dated as of November 16, 2010, as amended (“Agreement”).

 

B.           Company has requested that Bank consent to certain acquisitions as
hereinafter set forth.

 

C.           Company and Bank desire to amend the Agreement as hereinafter set
forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.          The following definition set forth in Section 1 of the Agreement is
amended to read as follows:

 

“Base Tangible Net Worth” shall mean Thirty One Million Dollars ($31,000,000).

 

2.          The following definition is added to Section 1 of the Agreement to
read as follows:

 

“Advance Formula Agreement” shall mean that certain Advance Formula Agreement
dated as of January 29, 2015 executed by Company for the benefit of Bank, as may
be amended, restated, supplemented or replaced from time to time.

 

3.          Section 2.1 of the Agreement is amended and restated to read as
follows:

 

“2.1           Bank agrees to make Advances to Company at any time and from time
to time from the effective date hereof until the Revolving Credit Maturity Date,
not to exceed Six Million Dollars ($6,000,000) in aggregate principal amount at
any one time outstanding; provided that the aggregate outstanding amount of
Advances plus the Foreign Exchange Reserve shall never exceed the lesser of (a)
Six Million Dollars ($6,000,000) and (b) the borrowing formula under the Advance
Formula Agreement. All of the Advances under this Section 2 shall be evidenced
by the Revolving Credit Note under which Advances, repayments and readvances may
be made, subject to the terms and conditions of this Agreement, the Revolving
Credit Note and the Advance Formula Agreement.”

 

 

 

 

4.          The “.” at the end of Section 7.1(f) is deleted and replaced with “;
and”, and Section 7.1(g) is added to the Agreement

 

“(g)          upon Company’s request for any Advance, and within thirty (30)
days after and as of the end of each month thereafter until no unpaid Advances
shall be outstanding, agings of Company’s accounts receivable and accounts
payable and a borrowing base report of Company as of such time, each in form
satisfactory to Bank, certified by a duly authorized officer of Company.”

 

5.          Schedules 6.3 and 6.9 to the Agreement are amended and restated to
read in the form of attached Schedules 6.3 and 6.9.

 

6.          Company has informed Bank that Company desires to acquire (a)
through its wholly owned subsidiary, all of the equity interests of Coord3
Industries s.r.l., an Italian enterprise (“Coord3”), under the terms and
conditions of the Agreement for the purchase of 100% of the business of Coord3
Industries s.r.l. (“Coord3 Purchase Agreement”) dated January 29, 2015, among
Coord3, Angelo Muscarella, and Perceptron CMM, LLC, a wholly owned subsidiary of
Company (the “Coord3 Acquisition”), and (b) all of the equity interests of Next
Metrology Software s.r.o., a Czech Republic entity (“Next Metrology”), under the
terms and conditions of that certain (a) Stock Purchase Agreement dated January
29, 2015, between Keith Mills and Company, (b) Stock Purchase Agreement dated
January 29, 2015 between Angelo Muscarella and Company, and (c) Share Purchase
Agreement dated January 29, 2015 between Topmes s.r.o. and Company
(collectively, the “Next Metrology Purchase Agreements”, and together with the
Coord3 Purchase Agreement, the “Purchase Agreements”) (the “Next Metrology
Acquisition”, and together with the Coord3 Acquisition, the “Acquisitions”).
Section 8.4 of the Agreement prohibits the Acquisitions. Company has requested
that Bank consent to the Acquisitions. Bank consents to the Acquisitions,
provided that, (i) the Acquisitions must close on or before March 31, 2015, in
accordance with the terms of the Purchase Agreements previously provided by
Company to Bank, (ii) upon consummation of the Acquisitions, all of the equity
interests of Coord3 and Next Metrology shall be free and clear of all liens and
encumbrances, and (iii) no Default or Event of Default shall have occurred and
be continuing both before and after giving effect to the Acquisitions.

 

7.          Company hereby represents and warrants that, after giving effect to
the amendments and consent contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within Company’s corporate powers,
have been duly authorized, are not in contravention of law or the terms of
Company’s Articles of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company set forth in Sections 6.1
through 6.5 and 6.7 through 6.12 of the Agreement are true and correct on and as
of the date hereof with the same force and effect as made on and as of the date
hereof; (c) the continuing representations and warranties of Company set forth
in Section 6.6 of the Agreement are true and correct as of the date hereof with
respect to the most recent financial statements furnished to the Bank by Company
in accordance with Section 7.1 of the Agreement; and (d) no Event of Default (as
defined in the Agreement) or condition or event which, with the giving of notice
or the running of time, or both, would constitute an Event of Default under the
Agreement, as hereby amended, has occurred and is continuing as of the date
hereof.

 

2

 

 

8.          Except as expressly provided herein, all of the terms and conditions
of the Agreement remain unchanged and in full force and effect.

 

9.          This Amendment shall be effective upon (a) execution of this
Amendment by Company and the Bank, (b) execution by the Guarantor of the
attached Acknowledgment of Guarantor, and (c) execution of an Advance Formula
Agreement by Company and Bank, in form satisfactory to Bank.

 

10.         Company shall reimburse Bank for all costs and expenses, including
attorneys’ fees, incurred by Bank in connection with the preparation of this
Amendment and the documents, instruments and agreements executed in connection
herewith.

 

[Remainder of Page Intentionally Left Blank]

 

3

 

 

IN WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK PERCEPTRON, INC.

 

By:   /s/Robert A. Rosati   By:    /s/ Keith R. Marchiando   Robert A. Rosati  
              Its: Vice President   Its:    Chief Financial Officer

 

[Signature Page to Seventh Amendment to Credit Agreement and Consent (5073939)]

 

 

 

 

ACKNOWLEDGMENT OF GUARANTOR

 

The undersigned guarantor acknowledges and agrees to the foregoing Seventh
Amendment to Credit Agreement and Consent and confirms that the Guaranty dated
October 24, 2002, executed and delivered by the undersigned to the Bank, as
amended, remains in full force and effect in accordance with its terms.

 

January 29th, 2015

 

  PERCEPTRON GLOBAL, INC.         By:  /s/ Sylvia M. Smith         Name:  Sylvia
M. Smith         Its:  V.P. Controller

 

[Acknowledgement of Guarantor (5073939)]

 

 

